ORDER
PER CURIAM
TG Missouri Corporation and The Hartford Insurance Companies, Ltd., appeal from a final award issued by the Labor and Industrial Relations Commission finding Robert G. Wright, Jr., (Employee) sustained 30% permanent partial disability of *765the body as a whole as a result of a 2010 work-related accident, and that Employee is entitled to medical expenses, temporary total disability expenses, and future medical treatment. Finding that the Commission’s decision is supported by competent and substantial evidence, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).